COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In re The State of Texas ex rel. Kim Ogg, Harris County District
                          Attorney

Appellate case number:    01-20-00644-CR; 01-20-00645-CR; 01-20-00646-CR

Trial court case number: 1680891; 1684291; 1684291

Trial court:              228th District Court of Harris County

        Relator has filed a motion for leave to amend its petition for writ of mandamus in these
causes, claiming that it failed to include a challenge to another order for production of documents.
Visiting Judge Leslie Yates ordered relator to produce a number of documents, which order was
adopted by Judge Aguilar, but in its original petition for writ of mandamus, relator challenged only
the order to produce offense reports S-19-07 and NS-20-08.
        Relator now asserts that it intended to challenge another order of production and asks to
amend its petition to challenge not only the order to produce reports S-19-07 and NS-20-08, but
also the order to produce “all mapping, power points, or reports prepared by Harris County District
Attorney’s Office Investigator Nathaniel Gates.”
         The motion for leave is GRANTED. The amended petitions for writ of mandamus are
ordered filed in these causes as of September 24, 2020. Because real party in interest has already
filed a response to the original petitions, the Court GRANTS real party 15 days from the date of
this order to file a response to the amended petitions.
       It is so ORDERED.

Judge’s signature: ___/s/ Richard Hightower_______
                    Acting individually  Acting for the Court


Date: __September 25, 2020___